DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the identifier can be a “memory-encoded identifier.” Claim 2 recites that the identifier is coupled to the intermediate body. In view of the specification, “memory-encoded” is interpreted as software that is programmed onto some circuitry (“an integrated circuit or other circuitry in which the identifier is encoded in memory of the identifier,” paragraph 230 of the specification). If the 
Claims 12-15 recite limitations regarding the separate device. However, claim 1 does not positively recite “the separate device” as a part of the apparatus, so the connection portion “configured to establish electrical connection” with the separate device is interpreted as intended use. In other words, as long as a sensor has all the components as defined in claim 1, then it is structurally configured to establish an electrical connection with any separate device, regardless of what the separate device is. It is unclear if Applicant intends to positively claim the elements of the electronics unit and manufacturing station as part of the apparatus such that they are more than intended use. For the purposes of examination, the claims will be interpreted as merely intended use and sensors that provide electrical connection to external devices will be interpreted as meeting the limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-15, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2006/0036144, hereinafter Brister.
Regarding claims 1 and 12-15 (see rejection under 112(b)), Brister teaches an apparatus, comprising: 
an analyte sensor (sensor 32) comprising: an elongated body (Figs. 4A, 5A-5C); a first electrode (working electrode 44) in electrical communication with a first conductive contact, and a second electrode (reference electrode 46) in electrical communication with a second conductive contact (the portions of the electrodes contained within the proximal end 40 which provide electrical connection with are considered the first and second conductive contacts); and 
a sensor carrier (mounting unit 14, Fig. 3, 4A) attached to the analyte sensor, the sensor carrier including an intermediate body (base 24 and contact holder 34), a first conductive portion and a second conductive portion (contacts 28) disposed on the intermediate body, wherein the first and second conductive portions form a connection portion configured to establish electrical communication between the first and second conductive contacts and a separate device (“the working electrode is in electrical contact with one of the contacts 28 and the reference electrode 46 is in electrical contact with the other contact 28, which in turn provides for electrical connection with the electronics unit 16,” paragraphs 107, 125).  
Since the “separate device” is not a positively claimed element of the apparatus, details of the separate device thereof (such as those of claims 12-15) that do not materially affect the nature of the electrical communication are not considered to patentably limit the positively claimed elements. Without such limitation, the arrangement of Brister is considered to be “configured to establish 
Regarding claim 2, Brister teaches an identifier coupled to the intermediate body (“a chip disposed in the mounting unit 14…the chip is designed with a unique or near-unique signature that can be detected…as the sensor ID code,” paragraph 275).  
Regarding claim 5, Brister teaches the identifier is any of an optical identifier (“mounting unit can be labeled or coded, for example, alpha-numerically, pictorially, or colorfully,” paragraph 383), radio- frequency identifier (paragraph 276) or a memory-encoded identifier (“a software key can include a code or serial number that identifies a sensor,” paragraph 378; see interpretation under the 112(b) rejection above).  
Regarding claim 6, Brister teaches the identifier is configured to identify any of the analyte sensor (paragraphs 276, 376, 383).
Regarding claim 9, Brister teaches the first and second conductive portions are at least partially embedded in the intermediate body (Fig. 11B).  
Regarding claim 10, Brister teaches the first conductive portion and the second conductive portion include at least one of a leaf spring (paragraph 122) or a conductive elastomer (paragraph 121).  
Regarding claim 11, Brister teaches the connection portion is configured to mechanically mate with the separate device (Fig. 12C; “the contacts 28 can be designed to extend from the mounting unit in a manner that causes an interference fit within a mating cavity or groove of the electronics unit, forming a stable mechanical and electrical connection therewith,” paragraph 126).  
Regarding claim 16, Brister teaches the intermediate body further comprises a datum structure configured to control a position and spatial orientation of the analyte sensor relative to a substrate of (Fig. 4A shows grooves in the contact holder 34 where the proximal end 40 can sit; Figs. 10B, 11B show proximal end 40 extending through the grooves in contact subassembly 26).  
Regarding claim 17, Brister teaches the first electrode is positioned coaxially within the second electrode (Figs. 5B-5C, paragraph 141).  
Regarding claim 18, wherein the first electrical contact and the second electrical contact are longitudinally aligned and spaced along a longitudinal axis of the sensor (the portions of the working electrode and reference electrode within proximal end 40 would inherently be longitudinally aligned and spaced along a longitudinal axis of the sensor in order to respectively connect to the contacts 28, Figs. 4A-4C, 10B, 11B, 12C).  

Claims 1, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2011/0021889, hereinafter Hoss.
Regarding claims 1 and 12-15 (see rejection under 112(b)), Hoss teaches an apparatus (Figs. 8A-9E), comprising:  
an analyte sensor (sensor 906) comprising: an elongated body (sensor tail 906b); a first electrode (working electrode, see 501, 604a, 704a in other embodiments) in electrical communication with a first conductive contact, and a second electrode (reference electrode, see 502, 604b, 704b in other embodiments) in electrical communication with a second conductive contact (“the terminal ends of the working and reference electrodes of double-sided sensor 906 form a conductive area or ring 906d about hole 906c,” paragraph 131); and 
a sensor carrier (connector 910) attached to the analyte sensor, the sensor carrier including an intermediate body (shell 910c), a first conductive portion and a second conductive portion disposed on the intermediate body (Figs. 9A-9D), the first conductive portion in electrical communication with the first conductive contact, the second conductive portion in electrical communication with the second (“intermediate layer 910b is made of a compliant conductive material,…as described with respect to the embodiment of Figs. 8A and 8B,” paragraph 131; “connector core 806 may be provided in two parts or halves…each of the inner ends of core 806 abuts a respective electrode 814a, 814b of sensor 808,” paragraph 129), wherein the first and second conductive portions form a connection portion (holes or bores 918) configured to establish electrical communication between the first and second conductive contacts and a separate device (“intermediate layer 910b…which abuts against both sides of conductive area 906d of the sensor…electrical communication between transmitter 902 and sensor 906,” paragraph 131).
Since the “separate device” is not a positively claimed element of the apparatus, details of the separate device thereof (such as those of claims 12-15) that do not materially affect the nature of the electrical communication are not considered to patentably limit the positively claimed elements. The arrangement of Hoss is considered to be “configured to establish electrical communications” with the arrangements of the dependent claims. However, Hoss does explicitly teach that the separate device can be an electronics unit (paragraphs 130, 135) and that a sensor sensitivity can be determined post-fabrication at the site of manufacture (paragraph 118).
Regarding claim 9, Hoss teaches the first and second conductive portions are at least partially embedded in the intermediate body (Figs. 9A-9E).
Regarding claim 10, Hoss teaches the first conductive portion and the second conductive portion include a conductive elastomer (carbon-doped silicone, paragraph 129).  
Regarding claim 11, Hoss teaches the connection portion is configured to mechanically mate with the separate device (Figs. 8A, 9E; paragraph 131).  
Regarding claim 16, Hoss teaches the intermediate body further comprises a datum structure configured to control a position and spatial orientation of the analyte sensor relative to a substrate of (inner member 910a extends through a hole 906c of the sensor 906, paragraph 131; Figs. 9A-9C).  
Regarding claims 19 and 20, Hoss teaches the first electrode, the second electrode, the first conductive contact, and the second conductive contact are affixed to a flexible planar substrate (paragraphs 63-64, 68).  

Claims 1, 7-15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. WO 2011/025549, hereinafter Bernstein.
Regarding claims 1 and 12-15 (see rejection under 112(b)), Bernstein teaches an apparatus, comprising: 
an analyte sensor (401, 801), comprising: an elongated body (Figs. 4B-6, 8D); a first electrode in electrical communication with a first conductive contact, and a second electrode in electrical communication with a second conductive contact (electrode ends would inherently be exposed at distal end 403 or 801a and the respective contacts are shown in Figs. 4A-6 and 8D, paragraphs 126, 143); and 
a sensor carrier (interconnect component 510 or modular sensor assembly 802) attached to the analyte sensor, the sensor carrier including an intermediate body (Figs. 5-7B, 8A-8D), a first conductive portion and a second conductive portion disposed on the intermediate body (conductive material 520, 814 and 816), wherein the first and second conductive portions form a connection portion configured to establish electrical communication between the first and second conductive contacts and a separate device (“when analyte sensor 401, conductive film 530, and interconnect component 510 are physically attached, the electrical connection of each of the electrodes of the analyte sensor 401 is maintained…to PCB 411,” paragraph 128; conductive contacts 814 and 816 connect with the one or more conductive contacts of analyte sensor 801 to establish an electrical communication between analyte sensor 801, modular sensor assembly 802, and electronics component 806,” paragraphs 142-143).  
As stated above, since the “separate device” is not a positively claimed element of the apparatus, details of the separate device thereof (such as those of claims 12-15) that do not materially affect the nature of the electrical communication are not considered to patentably limit the positively claimed elements. The arrangement of Bernstein is considered to be “configured to establish electrical communications” with the arrangements of the dependent claims. However, Bernstein does teach that a separate device can be an electronics unit (PCB 411 or electronics component 806) and that calibration and sensor sensitivity can be determined during manufacture (Fig. 29, paragraphs 280-281).
Regarding claims 7-9, Bernstein teaches the first conductive portion and the second conductive portion are traces embedded in the intermediate body which form exposed contact surfaces in the connection portion (“the conductive material for the interconnect component 510 includes conductive traces embedded in a flexible material,” paragraph 138; Figs. 6-7B).
Regarding claim 10, Bernstein teaches the first conductive portion and the second conductive portion include a conductive tape (paragraphs 131, 134).
Regarding claim 11, Bernstein teaches the connection portion is configured to mechanically mate with the separate device (510 abuts against PCB 411 for electrical connection, paragraphs 128-129; modular sensor assembly 802 interlocks with electronics component 806, Figs. 8A-8D).  
Regarding claims 19 and 20, Bernstein teaches the first electrode, the second electrode, the first conductive contact, and the second conductive contact are affixed to a flexible planar substrate (analyte sensors may be fabricated from flex circuits, paragraph 301).  
Regarding claims 21 and 22, Bernstein teaches the first conductive contact and the second conductive contact are affixed to the intermediate body with anisotropic conductive adhesive film or silver loaded epoxy (paragraphs 131, 134, 145).

Claims 1, 7-9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication No. US 2015/0313521, hereinafter Say.
Regarding claims 1 and 12-15 (see rejection under 112(b)), Say teaches an apparatus (sensor module 100, Figs. 1-4) comprising: 
an analyte sensor (skin piercing member 110, paragraph 2) comprising: an elongated body; a first electrode (working electrode 142) in electrical communication with a first conductive contact, and a second electrode (reference electrode 150) in electrical communication with a second conductive contact (distal base end 140 comprises the first and second conductive contacts, which are the portions of the working electrode 142 and reference electrode 150 expose to connect with electrical contacts 112, 114, Fig. 3, paragraph 51); and 
a sensor carrier (carrier 102) attached to the analyte sensor, the sensor carrier including an intermediate body (Fig. 1), a first conductive portion and a second conductive portion disposed on the intermediate body (electrical contacts 112, 114), wherein the first and second conductive portions form a connection portion configured to establish electrical communication between the first and second conductive contacts and a separate device (analyte monitoring unit 300, Fig. 12-13, paragraphs 43, 46).  
As stated above, since the “separate device” is not a positively claimed element of the apparatus, details of the separate device thereof (such as those of claims 12-15) that do not materially affect the nature of the electrical communication are not considered to patentably limit the positively claimed elements. The arrangement of Say is considered to be “configured to establish electrical communications” with the arrangements of the dependent claims. However, Say does teach that a separate device can be an electronics unit (monitoring unit 300, paragraph 83-85) and that sensitivity and drift can be “engineered in” with the static component features (paragraph 45).
(“the electrical contacts 112, 114 can be made of an electrically conductive material…copper, silver, aluminum…,” paragraph 70).  
Regarding claim 8, Say teaches the traces form exposed contact surfaces in the connection portion (Fig. 1). 
Regarding claim 9, Say teaches the first and second conductive portions are at least partially embedded in the intermediate body (Fig. 1).  
Regarding claim 16, Say teaches the intermediate body further comprises a datum structure (first cavity 116) configured to control a position and spatial orientation of the analyte sensor relative to a substrate of the intermediate body (Fig. 1).  
Regarding claim 17, Say teaches the first electrode is positioned coaxially within the second electrode (Fig. 4).
Regarding claim 18, Say teaches the first electrical contact and the second electrical contact are longitudinally aligned and spaced along a longitudinal axis of the sensor (Fig. 3).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Say as applied to claim 1 above, and further in view of US 2008/0114228, hereinafter McCluskey and cited by Applicant in the IDS dated August 6, 2021. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Say by adding a RFID tag to the sensor carrier. One would be motivated to do so because McCluskey teaches that calibrating individual sensors can be time-consuming, which would be a problem faced by Say with the multiple disposable sensors as subcomponents of the analyte monitoring system, and McCluskey teaches using RFID tags to easily provide calibration and identification information for each sensor. 
Although the combination of Say and McCluskey does not specifically teach placement of the RFID tag on the carrier 102, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to try placing the RFID tag on different available areas of the sensor module 100. One would be motivated to try placing the RFID tag on the carrier 102 or over an external portion of the contact tabs 120, 122 because of the large surface area compared to the sensor wire 110. The result of placing an RFID tag over a flat surface of the sensor carrier 102 would be predictable to one of ordinary skill in the art.

Regarding claim 6, Say in view of McCluskey teaches the identifier is configured to identify any of the analyte sensor (paragraph 76, 78), calibration data for the analyte sensor (paragraphs 21-25, 78, 83), and a history of the analyte sensor (batch number, expiry data, use frequency, paragraphs 78, 84).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brister as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. US 2012/0260323, hereinafter San Vicente.
Brister teaches an analyte sensor 32 that is carried on a mounting unit 14. Brister teaches an identifier can be coupled to the mounting unit to identify the sensor and the identifier is any of a radio frequency chip (paragraph 275) or optical identifier (“mounting unit can be labeled or coded, for example, alpha-numerically, pictorially, or colorfully,” paragraph 383). Brister does not explicitly teach a QR code sheet as an identifier. San Vicente teaches an analogous analyte sensor (Figs. 2A-2B) and further teaches that the housing of the sensor system can use bar codes or quick response codes as an alternative to alphanumeric identifiers (paragraph 191).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mounting unit of Brister to use a quick response code as a sensor identifier instead of an alphanumeric label or code. One would be motivated to do so because San Vicente shows that quick response codes applied to the housing of a sensor system were known in the art to provide identification (paragraph 191), and the substitution of one form of optical identifier for another would be obvious. Since Brister already teaches optical labels and codes to attach the mounting unit, the results of this modification would be predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791